Order entered August 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01180-CV

                        IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                         ORDER
       Before the Court is the August 4, 2015 motion of appellant Sherry Rhodes to file

“Mother’s” brief. The Court has filed the brief tendered by appellant Breena Nichols Rhodes on

July 30, 2015. Accordingly, we DENY the motion as moot.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE